DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 07/12/2022

	Claim(s) 1-9, 12, 13, 16, and 17 are pending.
	Claim(s) 1 has been amended.
Claim(s) 10, 11, 14, and 15 have been cancelled.
Claim(s) 16-17 have been added.
The 35 U.S.C § 103 rejection to claims 1-9, 12, 13, 16, and 17 have been fully considered in view of the amendments received 07/12/2022 and are fully addressed in the prior art rejection below.



Response to Arguments
Received 07/12/2022


Regarding independent claim 1:

Applicant’s arguments (Remarks; Page 6: ¶ 2 and Page 7, ¶ 3), filed 07/12/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. The newly proposed amendments incorporate subject matter/limitations that further clarify the input model being a three-dimensional model of a building, the building having one or more room environments, and the at least one condition is selected based on a geographical location or a type of room environment. wherein, Mani et al fails to discloses the level of detail regarding a building model. Therefore, the rejection has been withdrawn, necessitated by Applicant's proposed amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Mani et al. (US PGPUB No. 20200117336 A1), and further in view of Fernandez-Orellana et al. (US PGPUB No. 2021248281 A1), in view of Sweeney et al. (US PGPUB No. 20170061039 A1), and further in view of Plewe (US PGPUB No. 20100198563 A1).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “computer system for carrying out” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani et al., US PGPUB No. 20200117336 A1, hereinafter Mani, in view of Fernandez-Orellana et al., US PGPUB No. 20210248281 A1, hereinafter Fernandez-Orellana, and further in view of Sweeney et al., US PGPUB No. 20170061039 A1, hereinafter Sweeney.

Regarding claim 1, Mani discloses a method for determining subregions in at least one input model for valid placement of a plurality of elements to be placed (Mani; a method [¶ 0005 and ¶ 0008] for determining subregions (i.e. physical feature(s), physical object(s), physical surface(s), and/or physical space(s)) in at least one input model for valid placement of a plurality of elements to be placed [¶ 0006-0007 and ¶ 0080-0082]; moreover, dimensional analysis of a physical environment (via imaging data) in relation with indicating surfaces and spaces [¶ 0093-0095], as illustrated within Figs. 4G-H; additional, indication of space information [¶ 0096 and ¶ 0098], as illustrated within Figs. 4I-J), the method comprising: 
receiving an input data set comprising the plurality of elements to be placed, at least one condition, and the at least one input model (Mani; the method, as addressed above, comprises receiving an input data set comprising the plurality of elements (i.e. products, virtual objects) to be placed, at least one condition, and the at least one input model [¶ 0081-0083 and ¶ 0086-0087]; wherein, sizing/fitting information corresponds to conditions [¶ 0093-0095], such that the siing/fitting information indicates eligible and/or ineligible placements for virtual objects within a physical space [¶ 0096-0097]), the at least one input model being related to a room environment (Mani; the at least one input model being related to a room/physical environment (i.e. kitchen) [¶ 0079-0081]);
determining at least one appurtenant condition from the at least one condition (Mani; the method, as addressed above, comprises determining at least one appurtenant condition (i.e. appropriate situation, eligible situation) from the at least one (fitting/sizing) conditions [¶ 0094-0096] associated with measured dimensions [¶ 0093]; additionally, product recommendations for a space [¶ 0097-0098]; still further, automatic selection of products [¶ 0099-0100]);
receiving a selection of a first element to be placed (Mani; the method, as addressed above, comprises receiving a selection of a 1st element (i.e. product, virtual object, virtual fridge) to be placed [¶ 0081-0082 and ¶ 0094-0096], as illustrated within Fig. 4B and 4H); 
determining valid subregions and invalid subregions of the at least one input model by applying the at least one appurtenant condition to the at least one input model based on the first element to be placed (Mani; the method, as addressed above, comprises determining eligible spaces (i.e. valid subregions) and ineligible spaces (i.e. invalid subregions) of the at least one input model by applying the at least one appurtenant condition (i.e. appropriate situation, eligible situation) to the at least one input model based on the 1st element (i.e. product, virtual object/fridge) to be placed [¶ 0081-0082 and ¶ 0094-0096], as illustrated within Fig. 4B and Figs. 4H-I; moreover, fitting/sizing as addressed above in relation with measured dimensions [¶ 0093]; additionally, product recommendations for a space [¶ 0097-0098]; and still further, automatic selection of products [¶ 0099-0100]);
displaying the valid subregions and the invalid subregions, without requiring the first element to be placed within the input model, such that there are at least two valid subregion to place the first element (Mani; the method, as addressed above, comprises displaying the eligible spaces (i.e. valid subregions) and the ineligible spaces (i.e. invalid subregions) using visual indicators/highlights [¶ 0094-0096], as illustrated within Figs. 4H-I, without requiring the 1st element (i.e. product, virtual object/fridge) to be placed within the input model [¶ 0093 and ¶ 0098], such that there are at least two eligible space (i.e. valid subregion) to place the 1st element (i.e. product, virtual object/fridge) [¶ 0081-0082, ¶ 0086, and ¶ 0094-0096]); and 
performing a first placement measure if the first element is placed in a subregion that is one of the valid subregions (Mani; the method, as addressed above, comprises performing a 1st placement measure if the 1st element (i.e. product, virtual object/fridge) is placed in a space/subregion that is one of the eligible spaces (i.e. valid subregions) [¶ 0081-0082 and ¶ 0094-0096], as illustrated within Fig. 4G-H); 
changing a display associated with the subregion from a valid region to one of the invalid subregions for placement of a second element, in response to the first placement measure (Mani; the method, as addressed above, comprises changing a display associated with the space/subregion from an eligible spaces (i.e. valid subregions) to one of the ineligible spaces (i.e. invalid subregions) for placement of a 2nd element (i.e. product, virtual object/fridge) in response to the 1st placement measure [¶ 0081-0082 and ¶ 0094-0096]; wherein, the placement of one virtual fridge product implicitly prevents the placement of another virtual fridge product [¶ 0081-0082 and ¶ 0096], given that the 1st virtual fridge product is occupying the space and/or that a chosen space would ineligible for certain virtual products [¶ 0081-0082 and ¶ 0096], as illustrated within Figs. 4B and 4I, such that an occupying virtual product would require a swap [¶ 0087]); 
updating the input model (Mani; updating the input model [¶ 0094-0096]); and
wherein the valid subregions each satisfy the appurtenant condition at least in part (Mani; the eligible spaces (i.e. valid subregions) each satisfy the appurtenant condition (i.e. appropriate situation, eligible situation) at least in part [¶ 0094-0096]).
Mani fails to disclose receiving an input data set comprising the plurality of elements to be placed, at least one condition, and the at least one input model, the at least one input model being a three-dimensional model of a building, the building having one or more room environments, and the at least one condition is selected based on a geographical location or a type of room environment;
determining at least one appurtenant condition from the at least one condition, wherein the at least one appurtenant condition is based on at least one rule or standard that differ with regard to the geographical location of the building and the type of room environment of the building;
changing a display of the subregion from a valid region to one of the invalid subregions for placement of a second element, in response to the first placement measure; 
updating the input model in response to the performing the first placement measure to prevent the second element from being placed proximate the first element;
receiving a selection of the second element to be placed; and 
performing a second placement measure if the second element is placed in a remaining valid subregion.
However, Fernande-Orellana teaches changing a display of the subregion from a valid region to one of the invalid subregions for placement of a second element, in response to the first placement measure (Fernandez-Orellana; in response to the 1st placement measure changing a display of the space/subregion from a preferred location (i.e. valid region) to one of the forbidden locations (i.e. invalid subregions) for placement of a 2nd element [¶ 0061-0062], as illustrated within Fig. 5; moreover, fully compliant in relation with validation of placement [¶ 0049-0050], and placement violation verification [¶ 0063-0066]); 
updating the input model in response to the performing the placement measure to prevent a second element from being placed proximate the first element (Fernandez-Orellana; updating the input model in response to the performing the placement measure to prevent a 2nd element from being placed proximate the 1st element [¶ 0047 and ¶ 0060-0062]; furthermore, fully compliant implicitly incorporates proximity of safety placements from one another, given law regulations [¶ 0042 and ¶ 0049-0050]); and
wherein the valid subregions each satisfy the appurtenant condition at least in part (Fernandez-Orellana; the preferred locations (i.e. valid subregions) each satisfy the appurtenant condition (i.e. appropriate situation, constraint, correct situation) at least in part [¶ 0036, ¶ 0047, and ¶ 0061-0062], as illustrated within Figs. 5; moreover, fully compliant in relation with validation of placement [¶ 0042 and ¶ 0049-0050], as well as placement violation and correctness verification [¶ 0063-0066]).
Mani and Fernandez-Orellana are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization related with a user-interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mani, to incorporate changing a display of the subregion from a valid region to one of the invalid subregions for placement of a second element, in response to the first placement measure; updating the input model in response to the performing the placement measure to prevent a second element from being placed proximate the first element; and wherein the valid subregions each satisfy the appurtenant condition at least in part (as taught by Fernandez-Orellana), in order to provide efficiency for civil/structural design in accordance with requirements and regulation (Fernandez-Orellana; [¶ 0002-0003]).
Mani as modified by Fernandez-Orellana fails to disclose receiving an input data set comprising the plurality of elements to be placed, at least one condition, and the at least one input model, the at least one input model being a three-dimensional model of a building, the building having one or more room environments, and the at least one condition is selected based on a geographical location or a type of room environment;
determining at least one appurtenant condition from the at least one condition, wherein the at least one appurtenant condition is based on at least one rule or standard that differ with regard to the geographical location of the building and the type of room environment of the building;
receiving a selection of the second element to be placed; and 
performing a second placement measure if the second element is placed in a remaining valid subregion.	
However, Sweeney teaches receiving an input data set comprising the plurality of elements to be placed (Sweeney; receiving an input data set comprising the plurality of elements to be placed [¶ 0048 and ¶ 0051], as illustrated within Fig. 2; wherein, development of room plans can be automated [¶ 0050] or manual [¶ 0057], as illustrated within Fig. 1), at least one condition (Sweeney; receiving an input data set, as addressed above, comprising at least one condition (i.e. room service rule) [¶ 0051 and ¶ 0055], as illustrated within Figs. 6A-B; wherein, the room service rule is associated with the determining of objects to be placed in a room [¶ 0056], and room service rules can be used in conjunction with a content placer to verify that relationships between objects in a room satisfy a set of room service rules [¶ 0057], as illustrated within Figs. 7-8), and the at least one input model (Sweeney; receiving an input data set, as addressed above, comprising the at least one input model [¶ 0048 and ¶ 0050-0051]), the at least one input model being a three-dimensional model of a building (Sweeney; the at least one input model, as addressed above, being an implicit 3D model of a building given the spatial relationships associated with a 3D space [¶ 0048 and ¶ 0053]), the building having one or more room environments (Sweeney; the building having one or more room environments [¶ 0048-0049]), and the at least one condition is selected based on a geographical location or a type of room environment (Sweeney; the at least one condition (i.e. room service rule) is selected based on a geographical location or a type of room environment [¶ 0048-0050]; wherein, the activity-driven constraints are determined by activity modeling and simulations, the regulatory constraints are determined by regulations established by a building owner and/or by a government agency (e.g., style guides from the building owner or fire code), and the physical room size includes the dimensions and shape of the room [¶ 0051-0052]; moreover, when generating a room plan for a particular entity (e.g., a particular healthcare organization) with objects that have relationships based on a style guide or proprietary optimization data, a profile for the entity can be passed to the content placer to pre-define the relationships [¶ 0056]);
determining at least one appurtenant condition from the at least one condition (Sweeney; determining at least one appurtenant condition (i.e. relationship) from the at least one condition (i.e. room service rule) [¶ 0050-0051 and ¶ 0056-0057]; moreover, a Room Service Rule is a parameterized rule statement [¶ 0052]), wherein the at least one appurtenant condition is based on at least one rule or standard that differ with regard to the geographical location of the building and the type of room environment of the building (Sweeney; the at least one appurtenant condition (i.e. relationship) is based on at least one rule or standard that differ with regard to the geographical location of the building and the type of room environment of the building [¶ 0048-0050]; wherein, the activity-driven constraints are determined by activity modeling and simulations, the regulatory constraints are determined by regulations established by a building owner and/or by a government agency (e.g., style guides from the building owner or fire code), and the physical room size includes the dimensions and shape of the room [¶ 0051-0052 and ¶ 0056]);
receiving a selection of a first element to be placed (Sweeney; determining (i.e. receiving a selection) of a 1st element/object to be placed [¶ 0049-0051 and ¶ 0056]; moreover, possible placement of objects in a room [¶ 0048 and ¶ 0050]); 
determining valid subregions and invalid subregions of the at least one input model by applying the at least one appurtenant condition to the at least one input model based on the first element to be placed (Sweeney; determining valid implicit subregions and invalid implicit subregions [¶ 0048, ¶ 0050, and ¶ 0056] of the at least one input model by applying the at least one appurtenant condition (i.e. relationship) to the at least one input model based on the 1st element/object to be placed [¶ 0050-0051 and ¶ 0056-0057]; moreover, valid subregions and invalid subregions are implicit given a portions of a room [¶ 0049-0051]; moreover, subregions of a room [¶ 0052-0053]);
performing a first placement measure if the first element is placed in a subregion that is one of the valid subregions (Sweeney; performing a 1st placement relationship/measure if the 1st element/object is placed in a subregion (i.e. a region or portion of a room) [¶ 0049-0051 and ¶ 0056] that is one of the valid implicit subregions [¶ 0053 and ¶ 0056]);
updating the input model in response to the performing the first placement measure to prevent the second element from being placed proximate the first element (Sweeney; updating the input model in response to the performing the 1st placement measure to prevent the 2nd element from being placed proximate the first element [¶ 0049-0051 and ¶ 0056]);
receiving a selection of the second element to be placed (Sweeney; determining (i.e. receiving a selection) of the implicit 2nd element to be placed [¶ 0049-0051 and ¶ 0056] given multiple sets of room service rules and/or provided constraints [¶ 0056-0057]); and 
performing a second placement measure if the second element is placed in a remaining valid subregion (Sweeney; performing a 2nd placement relationship/measure if the 2nd element/object is placed in a remaining valid implicit subregion [¶ 0049-0051 and ¶ 0056] given multiple sets of room service rules and/or provided constraints [¶ 0056-0057]); 
wherein the valid subregions each satisfy the appurtenant condition at least in part (Sweeney; wherein the valid implicit subregions each satisfy the appurtenant condition at least in part [¶ 0048-0050, ¶ 0053, and ¶ 0056-0057]; moreover, the regulatory constraints are determined by regulations established by a building owner and/or by a government agency (e.g., style guides from the building owner or fire code) [¶ 0051]).
Mani in view of Fernandez-Orellana and Sweeney are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization related with a user-interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mani as modified by Fernandez-Orellana, to incorporate receiving an input data set comprising the plurality of elements to be placed, at least one condition, and the at least one input model, the at least one input model being a three-dimensional model of a building, the building having one or more room environments, and the at least one condition is selected based on a geographical location or a type of room environment; determining at least one appurtenant condition from the at least one condition, wherein the at least one appurtenant condition is based on at least one rule or standard that differ with regard to the geographical location of the building and the type of room environment of the building; receiving a selection of a first element to be placed; determining valid subregions and invalid subregions of the at least one input model by applying the at least one appurtenant condition to the at least one input model based on the first element to be placed; performing a first placement measure if the first element is placed in a subregion that is one of the valid subregions; updating the input model in response to the performing the first placement measure to prevent the second element from being placed proximate the first element; receiving a selection of the second element to be placed; and performing a second placement measure if the second element is placed in a remaining valid subregion; wherein the valid subregions each satisfy the appurtenant condition at least in part (as taught by Sweeney), in order to provide less labor intensive and time consuming designing of a structure (Sweeney; [¶ 0001-0002]).
Mani as modified by Fernandez-Orellana and Sweeney fails to explicitly disclose input model being a three-dimensional model of a building.
However, Plewe teaches the at least one input model being a three-dimensional model of a building (Plewe; the at least one input model being a three-dimensional model of a building [¶ 0011 and ¶ 0040]; moreover, house/building design [¶ 0098, ¶ 0131, and ¶ 0134], as illustrated within Fig. 6 and Figs. 8A-B).
Mani in view of Fernandez-Orellana and Sweeney and Plewe are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce visualization related with a user-interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mani as modified by Fernandez-Orellana and Sweeney, to incorporate the at least one input model being a three-dimensional model of a building (as taught by Plewe), in order to provide an efficient and cost-effective system for designing a structure (Plewe; [¶ 0005-0007]).

Regarding claim 2, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 1, wherein the valid subregions and the invalid subregions are displayed by a virtual reality or augmented reality glasses or another display unit (Mani; the eligible spaces (i.e. valid subregions) and the ineligible spaces (i.e. invalid subregions), as addressed within the parent claim(s), are displayed by a VR or AR glasses or another display unit [¶ 0022-0024]; moreover, HMD of VR/AR data [¶ 0079-0080]; and moreover, client device AR and VR processing and rendering [¶ 0082, ¶ 0055, and ¶ 0060]).  

Regarding claim 3, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 1, further comprising outputting a placement error if the subregion is one of the invalid regions (Fernandez-Orellana; outputting a placement error/warning if the spaces/subregions is one of the forbidden locations (i.e. invalid subregions) [¶ 0061-0062], as illustrated within Fig. 5; moreover, fully compliant in relation with validation of placement [¶ 0036, ¶ 0047, and ¶ 0049-0050], as well as placement violation and correctness verification [¶ 0063-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mani as modified by Fernandez-Orellana, Sweeney, and Plewe, to incorporate outputting a placement error if the subregion is one of the invalid regions (as taught by Fernandez-Orellana), in order to provide efficiency for civil/structural design in accordance with requirements and regulation (Fernandez-Orellana; [¶ 0002-0003]).

Regarding claim 4, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 3, further comprising displaying the placed first element (Mani; displaying the placed 1st element (i.e. product, virtual object/fridge) [¶ 0081-0082 and ¶ 0094-0096], as illustrated within Fig. 4B).

Regarding claim 5, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 1, wherein the placement measure is a user command (Mani; the placement measure is a user command/input [¶ 0081-0082 and ¶ 0094-0096]), the user command being at least one of a click, a hand signal input, a speech input, and a text input (Mani; the user command/input being at least one of a click and/or a hand signal input [¶ 0081-0082 and ¶ 0094-0096]).

Regarding claim 6, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 1, further comprising adapting the at least one input model by determining or adding the position or location of the placed first element and/or adapting other appurtenant data of the placed first element after carrying out the placement measure (Mani; adapting the at least one input model by determining the position of the placed 1st element after carrying out the placement measure [¶ 0094-0096]).

Regarding claim 7, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method as claimed in claim 6, further comprising updating the at least one input model by means of the adapted data (Mani; updating the at least one input model by means of the adapted data [¶ 0094-0096]).

Regarding claim 8, Mani discloses a computing system for carrying out the method as claimed in claim 1 (Mani; a computing system for carrying out the method [¶ 0022-0024], as illustrated within Fig. 1, as claimed in claim 1 [as addressed within the rejection of claim 1]; moreover, server [¶ 0029-0030] and client [¶ 0052-0053]).
(further refer to the rejection of claim 1)  

Regarding claim 9, Mani discloses a computer program product (Mani; a computer program product [¶ 0008]), comprising a computer readable hardware storage device having computer readable program code stored therein (Mani; a computer program product, as addressed above, comprises a computer readable hardware storage device having computer readable program code stored therein [¶ 0029, ¶ 0049, ¶ 0052, and ¶ 0072]), said program code executable by a processor of a computer system to implement a method as claimed in claim 1 when the computer program is executed on a program-controlled device (Mani; the program code, as addressed above, executable by a processor of a computer system [¶ 0029, ¶ 0052, and ¶ 0078] to implement a method as claimed in claim 1 [as addressed within the rejection of claim 1] when the computer program is executed on a program-controlled device [¶ 0008, ¶ 0029, ¶ 0052, and ¶ 0078]).  
(further refer to the rejection of claim 1)

Regarding claim 12, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method of claim 1, wherein the plurality of elements to be placed are elements of the room environment (Mani; the plurality of elements (i.e. products, virtual objects) to be placed are elements/appliances of the room/kitchen environment [¶ 0080-0082 and ¶ 0094-0096]).

Regarding claim 13, Mani in view of Fernandez-Orellana, Sweeney, and Plewe further discloses the method of claim 12, the elements of the room environment (Mani; the elements of the room environment, as addressed within the parent claim(s)).
Fernandez-Orellana further teaches the elements of the room environment include elements of a structure, fire detectors, smoke alarms, sensors, manual alarms, visibility criteria for visual warning devices, and actuators (Fernandez-Orellana; the elements of the room environment include elements of a structure, fire detectors, smoke alarms, sensors, manual alarms, visibility criteria for visual warning devices, and actuators (i.e. operation devices) [¶ 0034-0036 and ¶ 0049-0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Mani as modified by Fernandez-Orellana, Sweeney, and Plewe, to incorporate the elements of the room environment include elements of a structure, fire detectors, smoke alarms, sensors, manual alarms, visibility criteria for visual warning devices, and actuators (as taught by Fernandez-Orellana), in order to provide efficiency for civil/structural design in accordance with requirements and regulation (Fernandez-Orellana; [¶ 0002-0003]).



Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani in view of Fernandez-Orellana, Sweeney, and Plewe as applied to claim(s) 1 above, and further in view of Jovanovic, US Patent No. 10867080 B2, hereinafter Jovanovic.


Regarding claim 16, Mani in view of Fernandez-Orellana, Sweeney, and Plewe the method of claim 1, wherein, if the first element is placed in a subregion that is not one of the valid subregions, automatically finding a new location for the first element to be placed and displaying the new location (Jovanovic; automatically finding a new location for the 1st element to be placed and displaying the new location if the 1st  element is placed in a subregion that is not one of the valid subregions [Col. 15, lines 14-62]; moreover, automatic determination [Col. 15, line 63 to Col. 16, line 18]; and moreover, preventing movement that would violate ordinances [Col. 11, lines 22-37 and Col. 16, lines 19-56]).  

Regarding claim 17, Mani in view of Fernandez-Orellana, Sweeney, and Plewe the method of claim 1, wherein, if the second element is placed in a subregion that is not one of the valid subregions, automatically finding a new location for the second element to be placed and displaying the new location (Jovanovic; automatically finding a new location for the implicit 2nd  element to be placed and displaying the new location if the implicit 2nd  element is placed in a subregion that is not one of the valid subregions [Col. 15, lines 14-62]; moreover, automatic determination [Col. 15, line 63 to Col. 16, line 18]; and moreover, preventing movement that would violate ordinances [Col. 11, lines 22-37 and Col. 16, lines 19-56]; wherein, a 2nd element is implicit given multiple object that are able to be placed [Col. 10, line 32 to Col. 11, line 12]).



  
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616